                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


EDWARD DUCHENEAUX and MAE                         CV 19-6-BLG-SPW-TJC
KELLER, as Co-Personal
Representatives of the ESTATE OF
PAUL DUCHENEAUX, DECEASED,                        ORDER

                    Plaintiffs,

vs.

LOWER YELLOWSTONE RURAL
ELECTRIC ASSOCIATION, INC., a
Montana Corporation, d/b/a LOWER
YELLOWSTONE RURAL ELECTRIC
COOPERATIVE, and ELLIOTT
EQUIPMENT COMPANY, a Nebraska
Corporation,

                    Defendants.

      Defendant Elliot Equipment Company moves for the admission of Patrick S.

Cooper to practice before this Court in this case with Brian L. Taylor and Michael

J. Johnson to act as local counsel. Mr. Cooper’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Patrick S. Cooper pro hac vice is GRANTED on the condition that Mr. Cooper

shall do his own work. This means that Mr. Cooper must do his own writing, sign

his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-
ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Cooper, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 18th day of June, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
